Title: To Thomas Jefferson from James McCrea, 13 September 1802
From: McCrea, James
To: Jefferson, Thomas


            
              Sir
              Willsborough September 13th. 1802
            
            Permit me to State to you the Situation of a person now in Confinement on Execution in the prison of the county of Essex on Lake champlain in the State of Newyork about one hundred and forty five Miles North of Albany from which Situation he can find no immeadiate mode of relief but through the medium of the Bankrupt Act which to him is rendered very difficult and Almost beyond his reach by reason of the great distance he is placed at from the commissioners lately appointed and the great expence That must necessarily attend the execution of their commission in this Quarter would nearly exhaust The remainder of the property now possessed by the unfortunate Debtor. Unfortunate because having a Just demand—Against the principle Creditor which he can derive no advantage from on account of his Absence in Europe his return very uncertain and none to whom he can appeal for an adjustment of his claim And consequently the result must be the loss of his whole demand with the addition of a tedious imprisonment, Under an impression of the Truth of this Statement I have Just reason to hope your Excellency will feel no reluctance in complying with the request of the unfortunate which is that three persons may be appointed in this Northern Quarter of the State to Act as generall Commissioners of Bankruptcy as it will not only tend much to alleviate the present situation of the present Applicant but that of others who Still reside much Farther to the North of this State, The expence which is now required in procureing the attendance of the present Commissioners is more than persons of this description Can well bear, The Names of the persons proposed to fill these officess in case it meets the approbation of your Excellency will accompany this Letter Together with such Authority to Satisfy your Excellencys Mind on the Subject as will I presume be deemed Sufficient With the Fullest Assurance of your Excellencys compliance I remain with great respect
            Your Excellencys Most Obedt & very Humble Sert
            
              James McCre’a
            
          